TEIEA'ITORNEYGENERAL
                      OFTEX.~~
                      AUSTIN. TEXAS

                       May 3, 1949


Hon. J. E. McDonald
Commissioner of Agriculture
Austin, Texas
                opinion No. v-@l.
                He:   Availability of the appropria-
                      tion contained in Item 76 for
                      the current fiscal year to the
                      State Department of Agricul-
                      ture for the purchase of auto-
                      mobiles.
Dear Sir:
          The question you have submitted for an opin-
ion is, in substance, as follows:
          May automobiles be purchased out of
     funds appropriated id Item 76 of the cur-
     rent appropriations made to the State De-
     partment of Agriculture by Senate Bill No.
     391 Acts of the 50th Legislature?
          The appropriations made to the State Depart-
ment of Agriculture for the current biennium are found
in Items 1 through 88, Acts of the 50th Legislature,
ppO 811-816,
          In order to ascertain whether the Legisla-
ture intended for you to purchase automobiles from the
appropriation found in Item 76, it becomes necessary
to examine similar items of appropriation made to the
several divisions of the State Department of Agricul-
ture, the pertinent parts of which are:
                 GENERAL OFFICE DIVISION

     "Item 9,   Equipment, *,    supplies repairs
                to equipment and cars." !Empha-
                sis added throughout)
Hon. J. 2. McDonald - Page 2    (V-821)


                 MARKETS AND WAREROUSE DIVISION

     "Item 18. Postage, printing, repairs, equip-
               ment, supplies, traveling expenses
               ana contingent." (Payable out of
               Charter Filing Fees)
          FIELD, SEED, CERTIFICATION DIVISION
     "Item 23. Postage, printing, repairs, equip-
               ment, supplies, traveling expense
               and contingent." (Payable out of
               Special Pure Seed Fund).
                  SEED LABORATORY DIVISION
     "Item 34. Postage, printing, repairs, equip-
               ment, supplies, traveling expense
               and contingent." (Payable out of
               Seed Laboratory Fees)
                 WEIGHTS AND MEASURES DIVISION
     "Item 43. Weights and Measures Equipment,
               w,    repairs, and supplies."
     "Item 44.   Office Assistant, Inspectors and
                 Seasonal help not to exceed $190.
                 per month each; postage, printing,
                 repairs, equipment; supplies,
                 traveling expenses, contingent and
                 seasonal salaries, none to exceed
                 $2,200. per year each." (Payable
                 out of Weights and Measures and
                 Milk Testing Fees)
   HORTICULTURAL INSPECTION AND QUARANTINE DIVISION
     "Item '76. Postage, printing, repairs, equip-
                ment, supplies, traveling expenses
                ana contingent." (Payable out of
                Nursery Inspection Fees)
     "Item 82.   Postage, printing, repairs;equip-
                 ment, supplies, autoiuobiles;trar-
                 eling expense, bond ~premiums and
                 contingent." (Payable out of Citrus
                 Maturity Inspection and Color Added
                 Fund and Agricultural Protective Aid
                 Fund)
Eon. J.,E. YcDodald - P8ge-3        (V-821)


      "Item 88.   Postage, printing, repairs,-equip-
                  ment, supplies, automobiles, trav-
                  eling expense, ana    ti
                  iP;nble out of G&u": G%k"

          The Legislature used the nora nCarsn in
Items 9 and 43, and wantomobilesw ~in~Items 8? ana.88.
Neither'of these words is found in Itam 76, nor in any
of the other Items of Appropriations heretofore quoted.
Therefore, it appears that whenever the Legislature in-
tended for cars or automobiles to be purchased out of
a particular appropriation, it employed language to
clearly express such intent. Since both the~woraS"crrrsw
and "automobilesw were ommitted from Iteaq76, such ais-
sion leads us to the inevitable conclnsion that the Leg-
islature did not intend for the money appropriated in
that item to be expended for the purchase of automobiles.
          We ao~not mean the absence of the word *car-
or "automobile", in ana of itself;is conclusive in such
cases. It is the Specific language in other it8ausof
apprbpriation t0 the same Department from Stii1ar reve-
nues which lends Significance to the absence of direct
language in this particular instance.
                           SWMARY

  .        Money appropriated in Item 76 of the ap-
      propriation t0 the Stat8 Department Of Agri-
      culture fbr the Current fiscal year may not
      be expended for the pUrChaS8 Of aUtCmObi18S.
      (S.B:No. 391, Acts 50th Leg., ppe 811-816).
                                       Very truly yours,
                                ATTOIMW       GEt?WAL OF!kAS

                                      P---      M    w
ATTORNEY GENERAL                BY
                                       BruCe W. Bryant
E#B:wb                                 Assistant